Opinion issued October 29, 2009 








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00508-CV
____________

GINA PACK, Appellant

V.

AMEGY BANK, N.A., Appellee




On Appeal from the 190th District Court
Harris County, Texas
Trial Court Cause No. 2008-12305




MEMORANDUM  OPINION
          Appellant has filed an unopposed motion to dismiss the appeal.  No opinion
has issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Alcala, Hanks, and Higley.